Citation Nr: 1413815	
Decision Date: 03/31/14    Archive Date: 04/10/14

DOCKET NO.  08-20 749	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tension headaches.  

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to Agent Orange.  

5.  Entitlement to service connection for prostate condition, to include as a result of exposure to Agent Orange.  

6.  Entitlement to service connection for bilateral ankle condition to include degenerative joint disease and post traumatic arthritis.  

7.  Entitlement to service connection for bilateral knee condition to include degenerative joint disease and post traumatic arthritis.  

8.  Entitlement to service connection for a disability manifested by left side pain.  

9.  Entitlement to service connection for bilateral shoulder condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas M. Susco II, General Attorney


INTRODUCTION

The Veteran served on active duty from June 1962 to May 1966.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from October 2005, June 2006, and June 2009 decisions of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  

In October 2011, the Board issued a decision that, in part, denied the petitions to reopen claims of entitlement to service connection for tension headaches and bilateral hearing loss as well as denied the claims of entitlement to service connection for a psychiatric disorder, diabetes mellitus, a prostate condition, a bilateral ankle condition, a bilateral knee condition, a bilateral shoulder condition, and a disability manifested by left side pain.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the June 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the Board vacates that portion of the October 2011 Board decision that denied the petitions to reopen claims of entitlement to service connection for tension headaches and bilateral hearing loss as well as denied the claims of entitlement to service connection for a psychiatric disorder, diabetes mellitus, a prostate condition, a bilateral ankle condition, a bilateral knee condition, a bilateral shoulder condition, and a disability manifested by left side pain.

The remainder of the October 2011 Board decision remains undisturbed. 




	                        ____________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals




